DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 18 April 2022 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2012/0186835) in view of Mitchell et al. (US 2015/0041157).
Regarding claim 1, Meier discloses a fire suppression system (400) in an aircraft (500, see fig. 5) comprising: 
a pressurized first-stage agent (310); 
a pressurized second-stage agent (312); and 
a plurality of outlets (304) configured to discharge the first-stage agent during a first duration and the second-stage agent during a second duration (par. 34, 54), wherein an opening of each of the plurality of outlets is located in a lower quarter of a height of a cargo compartment (par. 67-68).
Meier does not disclose wherein the first-stage agent or the second-stage agent includes trifluoromethyl iodide.
Mitchell teaches a fire suppressant for an aircraft (par. 23), the fire suppressant comprising trifluoromethyl iodide (par. 63).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier so that the first-stage agent or the second-stage agent includes trifluoromethyl iodide, as taught by Mitchell, since Meier discloses Halon 1301 (par. 55) and Mitchell teaches that trifluoromethyl iodide is known to be less harmful to ozone than Halon (par. 45).  
Regarding claim 3, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the first-stage agent or the second-stage agent is a cooling agent including nitrogen, argon, or carbon dioxide (par. 55).
Regarding claim 4, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and further wherein the first-stage agent or the second-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide (Meier, par. 55; Mitchell, par. 63).
Regarding claim 6, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a transitional wall of the cargo compartment, the transitional wall being a transition between a vertical surface and a horizontal surface defining the cargo compartment (par. 67-68).
Regarding claim 7, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a floor of the cargo compartment (par. 67-68).
Regarding claim 8, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a portion of a side wall of the cargo compartment that is below a quarter of a height of the cargo compartment (par. 67-68).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Kallergis (US 2011/0315408).
Regarding claim 1, Meier discloses a fire suppression system (400) in an aircraft (500, see fig. 5) comprising: 
a pressurized first-stage agent (310); 
a pressurized second-stage agent (312); and 
a plurality of outlets (304) configured to discharge the first-stage agent during a first duration and the second-stage agent during a second duration (par. 34, 54), wherein an opening of each of the plurality of outlets is located in a lower quarter of a height of a cargo compartment (par. 67-68).
Meier does not disclose wherein the first-stage agent or the second-stage agent includes trifluoromethyl iodide.
Kallergis teaches a fire suppression system (fig. 1) in an aircraft (par. 3) comprising a pressurized first-stage agent (1) that includes trifluoromethyl iodide (par. 11); and a plurality of outlets (6) configured to discharge the first-stage agent during a first duration (par. 39), wherein an opening of each of the plurality of outlets is located in a cargo compartment (7, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier so that the first-stage agent or the second-stage agent includes trifluoromethyl iodide, as taught by Kallergis, since Meier discloses Halon 1301 (par. 55) and Kallergis teaches that trifluoromethyl iodide is known to be less harmful to ozone than Halon (par. 11).  
Regarding claim 2, Meier in view of Kallergis discloses the fire suppression system described regarding claim 1, and Kallergis further teaches wherein the first-stage agent or the second-stage agent consists of trifluoromethyl iodide (par. 11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Kallergis and further in view of Robin et al. (US 2002/0033467).
Meier in view of Kallergis discloses the fire suppression system in an aircraft described regarding claim 1; and wherein the second-stage agent is trifluoromethyl iodide (Meier discloses Halon is the second-stage agent, par. 55; Kallergis teaches replacing Halon with trifluoromethyl iodide as explained above).  Meier further teaches that the first-stage agent is a solid propellant gas generator for producing an inert gas (par. 32).  Neither Meier, nor Kallergis further discloses wherein the first-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide.   
Robin teaches a fire suppressant that is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide (par. 23, 26).  Robin further teaches that a fire suppressant comprising only an inert gas, such as nitrogen, is very inefficient requiring vast amounts to provide extinguishment (par. 11).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier in view of Kallergis so that the first-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide, as taught by Robin, since this was known to improve the efficiency of a pure inert gas fire suppressant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller (US 4,643,260), Hopfe et al. (US 2016/0236024), and Grabow et al. (US 2003/0136879) all disclose fire suppression systems in an aircraft having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752